In a proceeding under article 78 of the Civil Practice Act, petitioner appeals from an order denying its application for an order requiring and directing the city clerk of the city of New Rochelle to insert and include in petitioner’s license to sell used cars (heretofore granted for premises located at 160 Huguenot Street, New Rochelle), the privilege to sell used cars at the premises located at 427 Main Street, New Rochelle, on the ground that the latter premises are an “improved” lot and, therefore, not subject to the provisions of subdivision (g) of section 2 of article VIII of the Zoning Ordinance of the City of New Rochelle, which relates to “ unimproved ” lots. Order unanimously affirmed, with $10 costs and disbursements. It is clear from the history of the enactment of subdivision (g) that the intention of the city council was to control the “used ear lots” business. The inclusion of the word “unimproved” in said subdivision (g) was intended to distinguish a vacant lot from a lot with. a building or a structure thereon. It was not contemplated that the leveling and paving of the lot, and the erection of retaining walls, would take the lot out of the “unimproved” category and out of the jurisdiction of the board of appeals on zoning. Carswell, Adel, Wenzel and Beldock, JJ., concur; Nolan, P. J., concurs in result.